DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 17/084,263 filed on 10/29/2020.
Status of Claims:
Claims 1-14 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/29/2020 and 09/14/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanya et al. (US Patent 10810193) “Subramanya” in view of Ushijima (US PGPUB 20150310129) “Ushijima”.
Regarding claim 1, Subramanya teaches a system for analyzing graph databases using intelligent reasoning systems including scalable collection of, and transformation of, graph data into facts for use with programming logic languages for deductive reasoning, comprising: 5a computing device comprising a memory, a processor, and a non-volatile data storage device (Col 1 line 66-67 & Col 2 line 1-3 & Col 3 line 14-19 & Col 5 line 34-37); a stream processing engine comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to: 10receive an ontology-mediated query, wherein the ontology-mediated query is constructed by a programming logic language (Col 13 line 5-12: After the machine learning module has at least one query modeled, process 500 may begin when the system receives a query (505). The system may determine that the query has been modeled by determining if the query matches a template associated with the model, by determining if the query includes a word or phrase associated with one of the models, or through some other means. Thus, a query is submitted is checked for whether it complies with the model/logic language of the system ); ingest one or more graph-based databases related to the ontology-mediated query (Col 13 line 12-15: The system may also determine that the query relates to at least one entity in the data graph (510). This entity may be referred to as a source entity, and the query may map to multiple source entities); identify a storage technology and data model of each graph-based database (Col 13 line 7-13: The system determines that the query has been modeled by determining if the query matches a template associated with the model, by determining if the query includes a word or phrase associated with one of the models, or through some other means. The system may also determine that the query relates to at least one entity in the data graph…Col 17 line 48-53: These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language. Thus, for a graph, a storage technology such as object-oriented and a model are figured); and send the identified storage technology and data model of each graph-based database to a 15translation service (Col 13 line 31-37: The system may then send the query to the machine learning module (520). The machine learning module may use the model corresponding to the query to return the set of learned features. The features represent different paths that produce probable answers to the query. The system may use the features to determine the probable answers for the query. Thus, information collected from the submitted query are sent to a subsequent component for further processing.); send the facts suitable for use with programming logic languages for deductive reasoning to a sharding service (Col 13 line 31-37: The system sends the query to the machine learning module. The machine learning module may use the model corresponding to the query to return the set of learned features. The features represent different paths that produce probable answers (deductive reasoning) to the query. The system may use the features to determine the probable answers for the query. The probable answers may be obtained by following the paths represented by the features.); 25a sharding service comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: combine the facts suitable for use with programming logic languages for deductive reasoning 30from the graph-based databases into a fact table ( Fig. 7 & : Col 13 line 38-55: If the query maps to one or more entities, the system may follow the path from the source entity to other entities in the data graph. In other words, the system may start at the source entity and attempt to follow a path from one of the features to a target entity. If a target entity is reached, the feature is active for that source entity, and the target entity may be assigned a confidence value corresponding to the weight of the feature. If another feature leads to the same target entity, the confidence score of the target entity may be boosted. For example, using the data graph illustrated in FIG. 7 and a natural language query of “who is Barack Obama married to,” if one feature represents sharing one or more children and another feature represents living at the same address, and both features name Michelle Obama as the inferred answer, the weights of the two features may be added together to produce a confidence score for the Michelle Obama target entity. Thus, the system combines multiple facts collected from the data graph to infer a probable answer to the query); and 25a semantic reasoner comprising a third plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to: satisfy the ontology-mediated query by analyzing the fact table (Col 13 line 31-35: The features represent different paths that produce probable answers to the query. The system may use the features to determine the probable answers for the query… Col 13 line 47-55: For example, using the data graph illustrated in FIG. 7 and a natural language query of “who is Barack Obama married to,” if one feature represents sharing one or more children and another feature represents living at the same address, and both features name Michelle Obama as the inferred answer, the weights of the two features may be added together to produce a confidence score for the Michelle Obama target entity. Thus, the facts are analyzed to satisfy the query); and 5output the ontology-mediated query results (Col 13 line 60-67 and Col 14 line 1-6: The system selects one or more of the possible responses (results), for example by selecting the responses with a confidence score that meets a threshold. The system selects a predetermined number of the responses with the highest confidence scores, or the system may select all responses that meet a predetermined threshold. The system selects a predetermined number of the responses that meet the threshold. The system then incorporates the selected responses into a query response and provide the query response to the user).  
Subramanya does not explicitly teach a translation service comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: 20convert each graph-based database to facts suitable for use with programming logic languages for deductive reasoning, wherein the conversion is based on the identified storage technology and data model.
Ushijima teaches a translation service comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: 20convert each graph-based database to facts suitable for use with programming logic languages for deductive reasoning, wherein the conversion is based on the identified storage technology and data model ([0064]: The high-frequency reference range determination module of the query request reception module reads the reference statistical information, specifies a range having a high access frequency (high-frequency reference range) in the graph database, and extracts the nodes of the high-frequency reference range. Further, after acquiring a correspondence between the graph database and the relational database, the high-frequency reference range determination module generates the intermediate table (fact table) by joining the extracted nodes with the relational database and converting into a table structure. This intermediate table is formed as a table structure, and can be accessed by a relational database query. Thus, the system converts graph database into a table wherein the table contains facts extracted from the graph database).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ushijima teachings in the Subramanya system. Skilled artisan would have been motivated to incorporate a translation of graph data to table data taught by Ushijima in the Subramanya system so graph data can be efficiently searched and utilized with the inclusion of a table structure, as recognized by Ushijima ([160]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Subramanya in view of Ushijima teaches all the limitations of claim 1. Subramanya teaches the system further comprises an event log, wherein the event log provides a means for data provenance (Col 14 line 58-64: For example, if the example query is “who is E married to,” the system may examine search records for queries matching the template. Search records may include query logs (event log) and other data gathered from queries. For the responses found, the system may determine the source entity E from the search records, and analyze the query results for possible target entities).  
Regarding claim 3, Subramanya in view of Ushijima teaches all the limitations of claim 1. Subramanya further teaches 10wherein the stream processing engine uses distributed computing to process the ontology-mediated query (Col 16 line 41-50: Computing device is intended to represent various example forms of large-scale data processing devices, such as servers, blade servers, datacenters, mainframes, and other large-scale computing devices. Computing device 900 be a distributed system (distributed computing) having multiple processors, possibly including network attached storage nodes, that are interconnected by one or more communication networks).  
Regarding claim 4, Subramanya in view of Ushijima teaches all the limitations of claim 1. Subramanya further teaches the system comprises a semantic reasoner (Col 9 line 4-8: The system is capable of to automatically creating tuples for a knowledge graph with high accuracy. This can be performed by a syntactic-semantic inference system (semantic reasoner)).  
Regarding claim 5, Subramanya in view of Ushijima teaches all the limitations of claim 4. Subramanya further teaches 15 wherein the semantic reasoner deduces new information from the fact table (Col 1 line 43-50:  This method provides a large number of additional tuples (new information) for the data graph, greatly expanding the data graph. In some implementations, each predicted tuple (new information) may be associated with a confidence score and only tuples that meet a threshold are automatically added to the data graph. The facts represented by the remaining tuples may be manually verified before being added to the data graph...Col 9 line 46-52: The machine learning module applies the model to the linked graphs and generate one or more inferred tuples (new information). In applying the model for a particular relationship to the linked graphs, the machine learning module may attempt to apply the multiple features from the model to entities in the data graph that do not have the particular feature in order to produce as many new tuple suggestions as possible.).  
Regarding claim 6, Subramanya in view of Ushijima teaches all the limitations of claim 5. Subramanya further teaches wherein the new information is integrated into the fact table (Col 1 line 45-50: Each predicted tuple (new information) may be associated with a confidence score and only tuples that meet a threshold are automatically added to the data graph. Thus, new information is further processed to filter the confident ones to include in the system).  
Regarding claim 7, Subramanya in view of Ushijima teaches all the limitations of claim 6. Subramanya further teaches  20  wherein the semantic reasoner uses the fact table to satisfy a hypothetical query (Col 13 line 60-67 and Col 14 line 1-6: The system selects one or more of the possible responses (results), for example by selecting the responses with a confidence score that meets a threshold. The system selects a predetermined number of the responses with the highest confidence scores, or the system may select all responses that meet a predetermined threshold. The system selects a predetermined number of the responses that meet the threshold. The system then incorporates the selected responses into a query response and provide the query response to the user).  
Regarding claim 8, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 9, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 10, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 11, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 12, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 13, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings
Regarding claim 14, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/C.D.V./Examiner, Art Unit 2153